Name: 2002/545/EC: Commission Decision of 5 July 2002 for the implementation of a Bluetongue vaccination programme in Italy and the purchase of vaccine for this purpose (notified under document number C(2002) 2525)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural activity;  environmental policy;  health;  marketing;  Europe;  management;  agricultural policy
 Date Published: 2002-07-06

 Important legal notice|32002D05452002/545/EC: Commission Decision of 5 July 2002 for the implementation of a Bluetongue vaccination programme in Italy and the purchase of vaccine for this purpose (notified under document number C(2002) 2525) Official Journal L 177 , 06/07/2002 P. 0023 - 0024Commission Decisionof 5 July 2002for the implementation of a Bluetongue vaccination programme in Italy and the purchase of vaccine for this purpose(notified under document number C(2002) 2525)(Only the Italian text is authentic)(2002/545/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/75/EC [1] laying down specific provisions for the control and eradication of Bluetongue and in particular Article 9(2),Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field [2], as last amended by Council Decision 2001/572/EC [3], and in particular Article 3(3) and (5),Whereas:(1) During 2000 Bluetongue outbreaks were notified in different Italian regions: Sardinia, Sicily and Calabria.(2) During 2001 the disease reappeared in those regions and extended up north to new areas in Tuscany and Lazio.(3) The loss due to those two outbreaks can be estimated to about 300000 sheep.(4) The Italian authorities postponed the vaccination campaign which was supposed to be carried out in 2001.(5) In 2002 Italy is in a situation to start this vaccination campaign in all the affected regions and the neighbouring ones.(6) The objective of this campaign is to prevent further sheep mortality and a spread of the disease to the rest of the territory of the Community, by interrupting the virus circulation in the protection zone demarcated around the outbreaks.(7) In addition to the vaccine already furnished by the Commission or directly purchased by Italy, the amount of vaccine still needed for the 2002 campaign is of 4200000 doses of monovalent 2 and of 2300000 doses of monovalent 9.(8) Up to now, no Bluetongue vaccine has been produced by the pharmaceutical industry based in the Member States and the Onderstepoort laboratory in South Africa is the only laboratory which may produce that vaccine type.(9) Nevertheless the Italian institute of Teramo (IZS) could be soon in a situation to produce, for the first time in Europe, a monovalent serotype 9 vaccine which could be used in place of the vaccine produced in South Africa.(10) Pursuant to Article 3(2) of Council Regulation (EC) No 1258/1999 [4], veterinary and plant-health measures undertaken in accordance with Community rules shall be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; for financial control purposes, Articles 8 and 9 of Council Regulation (EC) No 1258/1999 apply.(11) The financial contribution from the Community shall be granted provided that the actions planned are efficiently carried out and that the authorities supply all the necessary information within the time limits laid down.(12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Italy shall implement and complete during the course of 2002 a vaccination programme against Bluetongue in the following areas:- the whole territory of Sardinia, Calabria, Sicily and Basilicate,- in Campania, the whole province of Salerno and a band 20 km wide along the coast of Caserta and Napoli provinces,- in Puglia the whole provinces of Lecce, Brindisi and Taranto,- in Lazio, a circle of a 20 km radius around places where virus circulation is detected in Roma and Viterbo provinces and a band 20 km wide along the coast in Latina and Frosinone provinces,- In Tuscany, a circle of a 20 km radius around places where virus circulation is detected in Grosseto and Siena provinces and a band 20 km wide along the coast of Massa Carrara, Lucca, Pisa and Livorno provinces.Article 2For the implementation of the programme referred to in Article 1, the financial assistance from the Community will cover the purchase by Italy of 4200000 doses of monovalent vaccine serotype 2 and 2300000 doses of monovalent vaccine serotype 9.Article 3The maximum cost of the measures referred to in Article 2 shall be EUR 700000.Article 4The Commission may carry out on-the-spot checks in collaboration with the competent national authorities to ensure that the programme has been implemented.The Commission shall inform the Member States of the outcome of these checks.Article 5The financial contribution of the Community for the programme referred to under Article 1 shall be granted subject to:(a) bringing into force the laws, regulations and administrative provisions by the Member State concerned for implementing the programme,(b) forwarding a final report by 31 July 2002 at the latest on the technical execution of the programme accompanied by justifying evidence as to the costs incurred and the results attained,(c) implementing the programme efficiently, and provided that Community veterinary legislation has been respected.Article 6This Decision is addressed to the Italian Republic.Done at Brussels, 5 July 2002.For the CommissionDavid ByrneMember of the Commission[1] OJ L 327, 22.12.2000, p. 74.[2] OJ L 224, 18.8.1990, p. 19.[3] OJ L 203, 28.7.2001, p. 16.[4] OJ L 160, 26.6.1999, p. 103.--------------------------------------------------